DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Note: all citations with respect to the specification of present application are citing the paragraph numbers in the Pre-Grant Publication US 2019/0223831 A1.


Response to Amendment
The amendment filed on 02/09/2022 has been entered:
Claim 1 – 4, 6 – 15 and 19 – 21 remain pending in the application;
Claim 1 is amended;
Claim 20 and 21 are added as new.

Applicant’s amendments to claims overcome each and every 112(a) and 112(b) claim rejections to claim 1 as set forth in the Non-Final Office Action mailed on 11/24/2021. The corresponding 112(a) and 112(b) claim rejections are withdrawn.
However, applicant’s amendment introduces new grounds of 112 claim rejections. See detail in later 112 rejection section.


Response to Arguments
Applicant’s arguments with respect to the rejection of claim 1 – 4, 6 – 15 and 19 under 35 U.S.C. 112 have been fully considered.

Regarding the 112 claim rejections to claim 1, applicant deleted the corresponding limitation “such that a first beam normal to the microconvex ultrasound elements is perpendicular to a second beam normal to the linear ultrasound transducer elements” in the amendment and include the above limitation in new claim 20. Applicant’s amendment to claim 1 do overcome the corresponding 112(a) and 112(b) claim rejections as set forth in the Non-Final Office Action mailed on 11/24/2021. The corresponding 112(a) and 112(b) claim rejections are withdrawn.
Regarding the same features in new claim 20, applicant submitted on p.6 – 7 that “The recited features of claim 20 have sufficient written description. (See, e.g., present application, Fig. 8a,   19.) For example, Fig. 8a of the present application is reproduced and annotated below. The first beam (labeled "A") is normal to the microconvex ultrasound elements. The second beam (labeled "B") is normal to the linear ultrasound transducer elements. In that regard, the present application states: "With beamforming that transmits and receives beams normal to the active aperture surface all along the array of elements, a continuous image field can be scanned and imaged in front of the entire section of microconvex and linear elements." (Present application,19.) A person of ordinary skill in the art would recognize that the first beam "A" and the second beam "B", for example, are perpendicular to one another.” Applicant’s arguments have been fully considered but they are not persuasive for the following reason.
First, the annotated beam “A” and beam “B” submitted on p.7 is not disclosed or illustrated in the originally filed figure 8a.
Second, the disclosure in the [0019] does not define the active aperture surface for the first beam and the second beam. Nor does the [0019] disclose the perpendicular relationship between two beams. Instead, the disclosure in [0019] clearly recites the received beam is normal to the surface of the array, and the angular relationship between surface of arc portion and surface of linear portion is not disclosed anywhere.
Thus, applicant’s arguments have been fully considered but they are not persuasive. The amendments introduce new grounds of the 112 rejections.


Applicant’s arguments with respect to the rejection of claim 1 – 4, 6 – 15 and 19 under 35 U.S.C. 103 have been fully considered but they are not persuasive and are moot in view of new grounds of rejection.

Regarding the rejection of independent claim 1, applicant amended the claim to include limitations “wherein the array is coupled to the handle such that the array comprises a fixed spatial relationship with the handle,” and applicant submitted on p.8 – 9 that “For example, as shown in Figs. lA-1C of Ikegame, the first transducer array 1Oa and the second transducer array 1 Ob move relative to the grip part 12, and thus are not fixed relative to the grip part 12. As a result, the grip part 12 in Ikegame does stays in the same orientation when the first transducer array 1 Oa is used and when the second transducer array 1 Ob is used. (See Ikegame,   [0027]; Figs. 1A-iC.) Jackson does not affect this deficiency.”
Applicant’s arguments have been fully considered but they are not persuasive and are moot in view of new grounds of rejection.
First, with respect to the limitation “wherein the handle is configured to be rotated between a first probe orientation and a second probe orientation during a procedure such that the microconvex ultrasound elements perform ultrasound imaging during a first segment of the procedure while the handle is in the first probe orientation and the linear ultrasound elements perform the ultrasound imaging during a second segment of the procedure while the handle is in the second probe orientation”, Ikegame does teach the above limitation as shown in Fig.1A – 1C. In Ikegame, Fig.1A is the first probe orientation wherein the arc array 10 a is used, and Fig.1C is the second probe orientation wherein the linear array 10 b is used. Fig.1B illustrate the rotation of handle 12. The claimed limitation does not require the rotation of handle to be relative to certain specific reference body and therefore is interpreted under the broadest reasonable interpretation. A rotation of handle relative to the probe body resulting in two probe orientations is also one kind of rotation of handle as claimed.
Second, with respect to the limitation “wherein the array is coupled to the handle such that the array comprises a fixed spatial relationship with the handle,” since applicant’s amendments change the scope of claim, previously cited reference Ogawa is introduced in new grounds of rejection to teach the amended claim in combination with the teaching of other cited reference. See detail in 103 rejection.
Thus, applicant’s argument regarding the 103 rejection of independent claim 1 have been fully considered but they are not persuasive and are moot in view of new grounds of rejection.

Regarding the 103 rejections to all corresponding dependent claims, applicant’s remarks submitted on p.10 – 11 rely exclusively on supposed deficiencies with the rejection of parent claim 1. These remarks are not persuasive and moot in view of new grounds of rejections for the same reasons detailed above.

Overall, applicant’s remarks on p.6 – 11 have been fully considered but they are not persuasive and moot in view of new grounds of rejection. The amendment results in new ground of rejection. THIS ACTION IS MADE FINAL.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 20 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Regarding limitation “such that a first beam normal to the microconvex ultrasound elements is perpendicular to a second beam normal to the linear ultrasound transducer elements” in claim 20, the corresponding disclosure in the specification of present application is recited as: “The arrows inside the body indicate the beam directions from the microconvex array 32” in [0018]; “With beamforming that transmits and receives beams normal to the active aperture surface all along the array of elements, a continuous image field can be scanned and imaged in front of the entire section of microconvex and linear elements” in [0019]. There is neither perpendicular beams disclosed in the specification, nor any illustration of beams showing such perpendicular relationship in figures. Assuming the solid arrow lines as shown in Fig.1, 2 and 6 – 8 are beam directions according to the disclosure in [0018], there is no disclosure about which beam in the figures is considered as the first beam and which beam in the figures is considered as the second beam. Again, even if considering the beamforming in common ultrasound operation, the centerline of the microconvex array portion is not perpendicular to the centerline of the linear array portion, as shown in Fig.6 – 8. Thus, applicant fails to disclosure the definition of beam for each portion and fails to disclosure the perpendicular relationship between beams. The above limitation is NEW MATTER introduced in the amendment which does not have written description support.

Therefore, claim 20 is rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 
Regarding limitation “such that a first beam normal to the microconvex ultrasound elements is perpendicular to a second beam normal to the linear ultrasound transducer elements” in claim 20, the corresponding disclosure in the specification of present application is recited as: “The arrows inside the body indicate the beam directions from the microconvex array 32” in [0018]; “With beamforming that transmits and receives beams normal to the active aperture surface all along the array of elements, a continuous image field can be scanned and imaged in front of the entire section of microconvex and linear elements” in [0019]. There is no disclosure in the specification to define the first beam and the second beam. Since there are multiple beams from either the microconvex portion or the linear portion of the array, it is unclear which beam is defined as the first beam and which beam is defined as the second beam.
Thus, the above limitation renders claim indefinite. For the purpose of examination, the above first beam and second beam are interpreted as any reasonable beam in ultrasound imaging.

Therefore, claim 20 is rejected under 35 U.S.C. 112(b) as being indefinite.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1 and 19 – 21 are rejected under 35 U.S.C. 103 as being unpatentable over Ikegame et al. (US 2009/0312643 A1; published on 12/17/2009) (hereinafter "Ikegame") in view of Ogawa et al. (US 2012/0277577 A1; published on 11/01/2012) (hereinafter "Ogawa") and Jackson et al. (US 2003/0065265 A1; published on 04/03/2003) (hereinafter "Jackson").

Regarding claim 1, Ikegame teaches an ultrasound system ("FIG. 2 is a block diagram showing an internal configuration of an ultrasonic diagnostic apparatus …" [0029]; Fig.2) comprising:
an ultrasound probe ("The ultrasonic probe 10 includes … " [0030]) comprising: 
a handle ("The ultrasonic probe 10 includes … the grip part 12 …" [0030]); and
an array of microconvex ultrasound elements and linear ultrasound elements ("… for housing the first transducer array 10 a and the second transducer array 10 b as described above …" [0030]; "The first transducer array 10 a includes the first group of ultrasonic transducers arranged in an arc form … The second transducer array 10 b includes the second group of ultrasonic transducers arranged in a linear form ..." [0025]), wherein the array is coupled to the handle ("… and housed in an arc-shaped first edge part located on the leading end of the housing part 11 … and housed in a linear second edge part along the axis direction of the housing part 11." [0025]; see Fig.1A – 1C), wherein the handle is configured to be rotated between a first probe orientation and a second probe orientation during a procedure ("Accordingly, by rotating the housing part 11 by 180° relative to the grip part 12 around the support shaft 13, the ultrasonic probe is changeable between the state {FIG. 1A} …" [0026]) such that the microconvex ultrasound elements perform ultrasound imaging during a first segment of the procedure while the handle is in the first probe orientation ("… the scan control unit 21 selects the first transducer array 10 a in the state in which the axis direction of the housing part 11 is at the same angle as that of the axis direction of the grip part 12 … " [0036]) and the linear ultrasound elements perform the ultrasound imaging during a second segment of the procedure while the handle is in the second probe orientation ("… and selects the second transducer array 10 b in the state in which the axis direction of the housing part 11 is at the angle perpendicular to the axis direction of the grip part 12 … Then, the scan control unit 21 sequentially sets the transmission direction of an ultrasonic beam and the reception direction of ultrasonic echoes with respect to the selected first or second transducer array 10 a or 10 b." [0036]);
a scan converter coupled to receive echo signals from the array and render ultrasound images ("The B-mode image generating unit 28 generates a B-mode image signal as tomographic image information on tissues within the object based on the sound ray signal formed by the reception control unit 27." [0041]; see Fig.2, the signal stream from 10a, 10b to the image generation unit 28) while the handle is rotated between the first probe orientation and the second probe orientation, wherein the echo signals form the first beam and the first beam and the second beam ("Then, the scan control unit 21 sequentially sets the transmission direction of an ultrasonic beam and the reception direction of ultrasonic echoes with respect to the selected first or second transducer array 10 a or 10 b." [0036]; see also the angle changing in Fig.8 and 9); and
an ultrasound image display coupled to display images (“The display unit 30 includes a display device such as a CRT, LCD, or the like, and displays a diagnostic image based on the analog image signal.” [0043]). 
Ikegame in view of Ogawa fails to explicitly teach such that the array comprises a fixed spatial relationship with the handle, an orientation processor, coupled to at least one of the array or the scan converter, wherein the orientation processor is configured to produce an image orientation signal identifying a same image orientation while the handle is rotated between the first probe orientation and the second probe orientation; and wherein the scan converter is configured to render the ultrasound images based on the image orientation signal such that the ultrasound images have the same image orientation while the handle is rotated between the first probe orientation and the second probe orientation.
However, in the same field of endeavor, Ogawa teaches the array comprises a fixed spatial relationship with the handle (“… the body cavity probe 20 includes a probe main body 21 … and a grip portion 22 …” [0025]; “… and includes a linear array 231 provided on a side surface of the probe main body 21 and a convex array 232 provided on the distal end of the probe main body 21.” [0028]; see Fig.3 and 4, the main body and the grip portion is in fixed spatial relationship).
It would have been prima facie obvious for to one ordinary skilled in the art before the effective filing date of the invention to modify the housing and grip part as taught by Ikegame with the main body and grip portion as taught by Ogawa. By provide direct connection between main body and grip portion, it is convenient for manipulating the probe during insertion since the whole probe being “gripped by an operator” (see Ogawa; [0025]).
Ikegame in view of Ogawa fails to explicitly teach an orientation processor, coupled to at least one of the array or the scan converter, wherein the orientation processor is configured to produce an image orientation signal identifying a same image orientation while the handle is rotated between the first probe orientation and the second probe orientation; and wherein the scan converter is configured to render the ultrasound images based on the image orientation signal such that the ultrasound images have the same image orientation while the handle is rotated between the first probe orientation and the second probe orientation.
However, in the same field of endeavor, Jackson teaches an orientation processor ("The controller 20 comprises one or more general processors, digital signal processors, application specific integrated circuits or other logic devices …" [0034]), coupled to at least one of the array or the scan converter ("… for controlling the scan converter 16 … The controller provides information to the scan converter 16 to control the orientation of the image." [0034]; see also Fig. 1, the link between transducer 12, scan converter 16 and controller 20), wherein the orientation processor is configured to produce an image orientation signal identifying a same image orientation ("The controller 20 determines the orientation of the generated image relative to the patient or body being imaged. The orientation is determined as a function of the scan plane and associated orientation of the transducer with respect to the patient." [0042]) while the handle is rotated between the first probe orientation and the second probe orientation ("... the image is oriented such that a direction orthogonal to a center of a face of a transducer is oriented at an angle of rotation away from vertical on the display ..." [0027]; see also Fig.7A and 7B); and 
an ultrasound image display coupled to display images ("The display 18 is operable to display an ultrasound two-dimensional image ..." [0033]), 
wherein the scan converter is configured to render the ultrasound images based on the image orientation signal ("The scan converter 16 outputs the converted ultrasound image data to the display 18." [0032]; "The controller provides information to the scan converter 16 to control the orientation of the image." [0034]) such that the ultrasound images have the same image orientation while the handle is rotated between the first probe orientation and the second probe orientation ("FIGS. 7A and 7B show a static image oriented in a transducer up position with a generic representation 100 oriented relative to the image 102. Alternatively, the image is displayed adjacent to the generic representation 100 and a polygon 102 is displayed within the generic representation 100. The image 102 remains static in the center of the display, such as in a conventional manner. The generic representation 100 is rotated, translated and scaled to correctly present the position of the image relative to the patient." [0061]).
It would have been prima facie obvious for to one ordinary skilled in the art before the effective filing date of the invention to modify the image generation unit as taught by Ikegame with the controller for providing orientation information as taught by Jackson. Doing so would make it possible for "allowing a physician to more easily interpret the content of the image and relative positions of anatomical structures" (see Jackson; [0008]).

Regarding claim 19, Ikegame in view of Ogawa and Jackson teaches all claim limitations, as applied in claim 1, and Ogawa further teaches wherein the echo signals form beams normal to active aperture surfaces ("FIG. 5 is a schematic view of a transmission/reception range R formed by the body cavity probe 20 according to this embodiment. Referring to FIG. 5, the dotted lines, one-dot dashed lines, and two-dot dashed lines respectively express beams." [0033]) along the entire array of microconvex ultrasound elements and linear ultrasound elements ("As shown in FIG. 5, the body cavity probe 20 forms the transmission/reception range R extending from the front surface of the linear array 231 to the front surface of the convex array 232." [0034]) such that a continuous image field is scanned along the entire array of microconvex ultrasound elements and linear ultrasound elements ("The transmission/reception range R includes a first area {A} formed by the piezoelectric elements 231 a included in the linear array 231, a second area {B} formed by the piezoelectric elements 231 a included in the linear array 231 and the piezoelectric elements 232 a included in the convex array 232, and a third area {C} formed by the piezoelectric elements 232 a included in the convex array 232." [0034]; see Fig.5, 7).
It would have been prima facie obvious for to one ordinary skilled in the art before the effective filing date of the invention to modify the image generation unit as taught by Ikegame with the processor as taught by Ogawa. Doing so would make it possible to “reduce a blind area of the insertion path of a puncture needle which cannot be visually recognized by an ultrasonic image in an ultrasonic guided puncture operation” (see Ogawa; [0009]).

Regarding claim 20, Ikegame in view of Ogawa and Jackson teaches all claim limitations, as applied in claim 1, and Ikegame further teaches wherein the array is arranged such that a first beam normal to the microconvex ultrasound elements is perpendicular to a second beam normal to the linear ultrasound transducer elements (see 112b rejection; see Fig.1A, the centerline normal to arc 10a is the first beam direction which is perpendicular to the centerline normal to 10b as the second beam direction).

Regarding claim 21, Ikegame in view of Ogawa and Jackson teaches all claim limitations, as applied in claim 1, and Ikegame further teaches wherein the ultrasound probe further comprises a body ("The ultrasonic probe 10 includes the housing part 11 …" [0030]), 
wherein the handle extends from the body (see Fig.1A – 1C), 
wherein the array is directly coupled to the body (“… the housing part 11 for housing the first transducer array 10 a and the second transducer array 10 b as described above …” [0030]), 
wherein the array is coupled to the handle via the body (see Fig.1A – 1C).


Claim 2 – 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Ikegame in view of Ogawa and Jackson, as applied in claim 1, and further in view of Sabourin (US 2015/0182198 A1; published on 12/27/2015).

Regarding claim 2, Ikegame in view of Jackson and Ogawa teaches all claim limitations, as applied in claim 1, except wherein the system further comprises an accelerometer, wherein the orientation processor is further coupled to receive signals from the accelerometer.
However, in the same field of endeavor, Sabourin teaches an accelerometer ("The orientation sensor 20 may comprise an accelerometer." [0019]), wherein the orientation processor is further coupled to receive signals from the accelerometer ("The processor 14 may also comprise … in addition to orientation sensor 20 in the probe … in order to determine a tilt angle or orientation of probe 12 …" [0020]).
It would have been prima facie obvious for to one ordinary skilled in the art before the effective filing date of the invention to modify the image generation unit as taught by Ikegame with the processor as taught by Sabourin. Doing so would make it possible "for displaying ultrasound images having the orientation of the displayed anatomy change based on the orientation of the probe and/or the device" (see Sabourin; [0004]).

Regarding claim 3, Ikegame in view of Ogawa, Jackson and Sabourin teaches all claim limitations, as applied in claim 2, and Sabourin further teaches wherein the orientation processor is further configured to detect a direction of gravitational force ("The processor 14 may … in order to determine a tilt angle or orientation of probe 12 with respect to a vertical gravitational axis …" [0020]; gravitation axis is a must-known parameter in this function, which indicates the detecting of gravitation axis first).
It would have been prima facie obvious for to one ordinary skilled in the art before the effective filing date of the invention to modify the image generation unit as taught by Ikegame with the processor as taught by Sabourin. Doing so would make it possible "for displaying ultrasound images having the orientation of the displayed anatomy change based on the orientation of the probe and/or the device" (see Sabourin; [0004]).

Regarding claim 4, Ikegame in view of Ogawa and Jackson teaches all claim limitations, as applied in claim 1, except wherein the orientation processor is coupled to the array, wherein the orientation processor is configured to receive the echo signals from the array.
However, in the same field of endeavor, Sabourin teaches wherein the orientation processor ("The processor 14 may be able to … process the ultrasound data … The processor 14 may also comprise a tracking technology … such as image tracking technology …" [0020]) is coupled to the array, wherein the orientation processor is configured to receive the echo signals from the array ("The echoes are converted into electrical signals, or ultrasound data, by the transducer elements in the transducer array 18 and the electrical signals are received by the processor 14." [0018]; see Fig.1).
It would have been prima facie obvious for to one ordinary skilled in the art before the effective filing date of the invention to modify the image generation unit as taught by Ikegame with the processor as taught by Sabourin. Doing so would make it possible "for displaying ultrasound images having the orientation of the displayed anatomy change based on the orientation of the probe and/or the device" (see Sabourin; [0004]).

Regarding claim 6, Ikegame in view of Ogawa and Jackson teaches all claim limitations, as applied in claim 1, except wherein the orientation processor further comprises an ultrasound image processor.
However, in the same field of endeavor, Sabourin teaches wherein the orientation processor further comprises an ultrasound image processor ("The processor 14 may be able to … process the ultrasound data …" [0020]).
It would have been prima facie obvious for to one ordinary skilled in the art before the effective filing date of the invention to modify the image generation unit as taught by Ikegame with the processor as taught by Sabourin. Doing so would make it possible "for displaying ultrasound images having the orientation of the displayed anatomy change based on the orientation of the probe and/or the device" (see Sabourin; [0004]).


Claim 7 – 10 are rejected under 35 U.S.C. 103 as being unpatentable over Ikegame in view of Ogawa, Jackson and Sabourin, as applied to claim 6, and further in view of Lin et al. (US 2014/0171793 A1; published on 06/19/2014) (hereinafter "Lin").

Regarding claim 7, Ikegame in view of Ogawa, Jackson and Sabourin teaches all claim limitations, as applied in claim 6, except wherein the orientation processor is further configured to identify a specific feature in an ultrasound image.
However, in the same field of endeavor, Lin teaches wherein the orientation processor is further configured to identify a specific feature in an ultrasound image ("… the displacement or strain of the tissue around the needle has been obtained using the speckle tracking … which may subsequently be analyzed to roughly estimate the position of the needle." [0029]).
It would have been prima facie obvious for to one ordinary skilled in the art before the effective filing date of the invention to modify the image generation unit as taught by Ikegame with the needle tracking process as taught by Lin. Doing so would make it possible to provide "a technique for needle detection, which is easy to use and reliably tracks the needle even when the needle slightly falls off the imaging plane" (see Lin; p0008]).

Regarding claim 8, Ikegame in view of Ogawa, Jackson, Sabourin and Lin teaches all claim limitations, as applied in claim 7, and Lin further teaches wherein the orientation processor is further configured to track a specific feature in the sequence of ultrasound images ("The speckle tracking imaging tracks each speckle consecutively frame to frame, and computes the moving track of each speckle ..." [0026]; "… the displacement or strain of the tissue around the needle has been obtained using the speckle tracking … which may subsequently be analyzed to roughly estimate the position of the needle." [0029]).
It would have been prima facie obvious for to one ordinary skilled in the art before the effective filing date of the invention to modify the image generation unit as taught by Ikegame with the needle tracking process as taught by Lin. Doing so would make it possible to provide "a technique for needle detection, which is easy to use and reliably tracks the needle even when the needle slightly falls off the imaging plane" (see Lin; p0008]).

Regarding claim 9, Ikegame in view of Ogawa, Jackson, Sabourin and Lin teaches all claim limitations, as applied in claim 8, and Lin further teaches wherein the orientation processor is further configured to track the specific feature in the sequence of ultrasound images by speckle tracking ("The speckle tracking imaging tracks each speckle consecutively frame to frame, and computes the moving track of each speckle ..." [0026]; "… the displacement or strain of the tissue around the needle has been obtained using the speckle tracking … which may subsequently be analyzed to roughly estimate the position of the needle." [0029]).
It would have been prima facie obvious for to one ordinary skilled in the art before the effective filing date of the invention to modify the image generation unit as taught by Ikegame with the needle tracking process as taught by Lin. Doing so would make it possible to provide "a technique for needle detection, which is easy to use and reliably tracks the needle even when the needle slightly falls off the imaging plane" (see Lin; p0008]).

Regarding claim 10, Ikegame in view of Ogawa, Jackson, Sabourin and Lin teaches all claim limitations, as applied in claim 8, and Lin further teaches wherein the orientation processor is further configured to stabilize a location of the specific feature in the sequence of ultrasound images ("… a stabilizer function may be arranged to lock the needle in the image when the probe is moving around." [0049]).
It would have been prima facie obvious for to one ordinary skilled in the art before the effective filing date of the invention to modify the image generation unit as taught by Ikegame with the needle tracking process as taught by Lin. Doing so would make it possible to provide "a technique for needle detection, which is easy to use and reliably tracks the needle even when the needle slightly falls off the imaging plane" (see Lin; p0008]).


Claim 11 and 12 rejected under 35 U.S.C. 103 as being unpatentable over Ikegame in view of Ogawa, Jackson, Sabourin and Lin, as applied to claim 7, and further in view of Greppi et al. (US 2004/0002653 A1; published on 01/01/2004) (hereinafter "Greppi").

Regarding claim 11, Ikegame in view of Ogawa, Jackson, Sabourin and Lin teaches all claim limitations, as applied in claim 7, except wherein the orientation processor is further configured to identify echo signals returned from a needle.
However, in the same field of endeavor, Greppi teaches wherein the orientation processor is further configured to identify echo signals returned from a needle ("… processing echo signals for data extraction and for image generation based on this data … Said thresholds allow to image the high intensity signal part that is generated by the needle …" [0064]).
It would have been prima facie obvious for to one ordinary skilled in the art before the effective filing date of the invention to modify the image generation unit as taught by Ikegame with the needle imaging as taught by Greppi. Doing so would make it possible to "provide an improved method and apparatus for ultrasound imaging of a biopsy needle or the like" (see Greppi; [0050]).

Regarding claim 12, Ikegame in view of Ogawa, Jackson, Sabourin, Lin and Greppi teaches all claim limitations, as applied in claim 11, and Lin further teaches wherein the orientation processor is further configured to stabilize a location of the needle in a sequence of ultrasound images ("… a stabilizer function may be arranged to lock the needle in the image when the probe is moving around." [0049]).
It would have been prima facie obvious for to one ordinary skilled in the art before the effective filing date of the invention to modify the image generation unit as taught by Ikegame with the needle tracking process as taught by Lin. Doing so would make it possible to provide "a technique for needle detection, which is easy to use and reliably tracks the needle even when the needle slightly falls off the imaging plane" (see Lin; p0008]).


Claim 13 – 15 are rejected under 35 U.S.C. 103 as being unpatentable over Ikegame in view of Ogawa and Jackson, as applied to claim 1, and further in view of Hossack et al. (US 6,045,508; published on 04/04/2000) (hereinafter "Hossack").

Regarding claim 13, Ikegame in view of Ogawa and Jackson teaches all claim limitations, as applied in claim 1, except a beamformer coupled to receive the echo signals from the array.
However, in the same field of endeavor, Hossack teaches a beamformer coupled to receive the echo signals from the array ("The system 100 includes a beamformer system/signal detector 102 which includes both transmit and receive beamformers …" Col.5, Ln.50 - Col.6, Ln.32).
It would have been prima facie obvious for to one ordinary skilled in the art before the effective filing date of the invention to modify the image generation unit as taught by Ikegame with the beamformer and signal detector as taught by Hossack. Doing so would make it possible to "an ultrasonic probe that allows three dimensional images to be constructed of the region examined by the probe in a precise and facile manner" (see Hossack; Col.1, Ln.42 - 44).

Regarding claim 14, Ikegame in view of Ogawa, Jackson and Hossack teaches all claim limitations, as applied in claim 13, and Hossack further teaches a detector coupled to the beamformer ("The beamformer system/signal detector 102 sends excitation signal pulses to the arrays 20 and 22 and supplies summed returning echoes to a signal detector 102." Col.6, Ln.33 – 47).
It would have been prima facie obvious for to one ordinary skilled in the art before the effective filing date of the invention to modify the image generation unit as taught by Ikegame with the beamformer and signal detector as taught by Hossack. Doing so would make it possible to "an ultrasonic probe that allows three dimensional images to be constructed of the region examined by the probe in a precise and facile manner" (see Hossack; Col.1, Ln.42 - 44).

Regarding claim 15, Ikegame in view of Ogawa, Jackson and Hossack teaches all claim limitations, as applied in claim 14, and Jackson further teaches a scanline memory coupled to the detector ("The scan converter 16 includes an image plane memory and a graphics memory. For example, the image plane memory stores ultrasound data for generating an image …" [0032]).
It would have been prima facie obvious for to one ordinary skilled in the art before the effective filing date of the invention to modify the image generation unit as taught by Ikegame with the controller for providing orientation information as taught by Jackson. Doing so would make it possible for "allowing a physician to more easily interpret the content of the image and relative positions of anatomical structures" (see Jackson; [0008]).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAO SHENG whose telephone number is (571)272-8059. The examiner can normally be reached Monday to Friday, 8:30 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on (571) 270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHAO SHENG/           Examiner, Art Unit 3793                    

/ROCHELLE D TURCHEN/           Primary Examiner, Art Unit 3793